Exhibit 10.1

 

*Portions of this exhibit have been excluded because it both (i) is not material
and (ii) would be competitively harmful if publicly disclosed.

 

SEVENTH AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

THIS SEVENTH AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (this “Exosomes Seventh
Amendment”) is made and entered into as of August 20, 2020 (“Seventh Amendment
Date”) by and between CEDARS-SINAI MEDICAL CENTER, a California nonprofit public
benefit corporation (“CSMC”) and CAPRICOR, INC., a Delaware corporation
(“Licensee”), under the following circumstances:

 

A.CSMC and Licensee entered into the Exclusive License Agreement dated May 5,
2014 (the “Original License”), as amended by the First Amendment dated
February 27, 2015, the Second Amendment dated June 10, 2015, the Third Amendment
dated August 5, 2016, the Fourth Amendment dated December 26, 2017, the Fifth
Amendment dated June 20, 2018 and the Sixth Amendment dated September 25, 2018
(collectively, the “Exosomes License Agreement”).

 

B.The parties desire to amend the Exosomes License Agreement as further
described herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Exosomes License Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.            Defined Terms. Terms not otherwise defined herein shall have the
meaning ascribed to them in the Exosomes License Agreement.

 

2.            Amendments to the Exosomes License Agreement. The parties agree to
amend the Exosomes License Agreement as follows:

 

(a)          Section 1.6 (“Future Patent Rights”) shall be deleted in its
entirety and replaced with the following:

 

“1.6 “Future Patent Rights” shall mean (a)  any patents and/or patent
applications claiming Inventions that: (i) after the Effective Date of the
Original License, arise from work conducted by or under the direction of Marbán
at or on behalf of CSMC through any use of the Patent Rights or Know-How that
were licensed to Licensee as of the Effective Date of the Original License,
alone or jointly with Licensee, and (ii) relate to cell therapy and/or exosomes;
(b) any patents and/or patent applications (including provisional patent
applications) in any other country corresponding to any of the foregoing, and
all divisions, continuations, continuations-in-part, reissues, reexaminations,
supplementary protection certificates, and extensions thereof, whether domestic
or foreign; and (c) any patent that issues thereon. Future Patent Rights shall
be owned (i) by CSMC if invented by CSMC; or (ii) jointly owned by CSMC and
Licensee if jointly invented by CSMC and Licensee. For the avoidance of
doubt, Inventions that are the subject of a continuation-in-part application
that claims priority to the Patent Right are licensed under this Agreement and
are not considered Future Patent Rights.”

 



 1 

 

 

*Portions of this exhibit have been excluded because it both (i) is not material
and (ii) would be competitively harmful if publicly disclosed.

 

(b)          Section 2.3 (“Certain Future Rights”) shall be deleted in its
entirety and replaced with the following:

 

“2.3        Certain Future Rights. The following shall pertain to Future Patent
Rights in the Field of Use (“Future Rights”):

 

(a)    First Right of Negotiation. Subject to the rights and applicable rules of
the Funding Agencies or the United States Government, and to the extent it would
not impair or jeopardize any efforts of CSMC to obtain domestic or foreign
rights thereto, CSMC shall provide Licensee with prompt written disclosure of
the Future Rights. Subject to the rights and applicable rules of the Funding
Agencies, Licensee shall have, for a period of sixty (60) days after receipt by
Licensee of written notice from CSMC disclosing in adequate detail any such
Future Rights, the exclusive first right to negotiate with CSMC to obtain one or
more exclusive licenses to the Future Rights, upon such terms and conditions as
shall be agreed by the parties hereto in good faith, which terms and conditions
shall include provisions for fair market value consideration for the grant of
any such licenses, which provisions shall not exceed the compensation terms set
forth in this Agreement; provided, that any license granted hereunder to any
Future Rights shall be expressly limited to the field of exosomes and/or cell
therapy. If Licensee declines or fails to pursue, or if the parties fail to
conclude negotiations for an exclusive license to such Future Rights upon
commercially reasonable terms and conditions during the sixty (60) day period
specified above (or such longer period as may be agreed to in writing by the
parties), then CSMC shall have the right to commence discussions with any other
party concerning such Future Rights. For the avoidance of doubt, until CSMC has
provided the aforementioned written notice to Licensee and Licensee has had the
opportunity to exercise its right of first negotiation as set forth above, CSMC
shall not disclose or enter into any discussions with any third parties
regarding the Future Rights. Subject to the provisions of this Section 2.3,
Licensee acknowledges and agrees that CSMC expressly retains and reserves:
(i) any and all right, title and interest in and to the Future Rights that are
not jointly developed with Licensee and (ii) joint right, title and interest in
and to the Future Rights that are jointly developed with Licensee, whether or
not in the Field of Use and, accordingly, no exclusive license to any of CSMC’s
Future Rights is granted to Licensee under this Agreement unless otherwise set
forth in an amendment hereto. CSMC shall use its reasonable and continuing
efforts during the term of this Agreement, in accordance with its policies and
procedures, where appropriate, to file and maintain patent applications claiming
Inventions within the Future Rights.

 

(b)    Diligence with Future Rights. [***] therewith (collectively, the “Amended
Performance Milestones”), then, subject to Section 2.3(c), CSMC may, at its
option and as its sole remedy for Licensee’s non- performance of the Amended
Performance Milestones with respect to that Future Right, upon written notice to
Licensee, convert all rights in such Future Right to a non-exclusive license or
a co-exclusive license, or terminate the license with respect to that particular
Future Right, subject to the provisions of Section 2.3(d). Notwithstanding the
foregoing, prior to CSMC exercising such option, Licensee shall have the
opportunity to cure any failure to perform the Amended Performance Milestones
for a period of sixty (60) days after receipt of written notice from CSMC of its
intent to exercise its option. If CSMC elects to terminate a Future Right after
Licensee’s failure to cure, CSMC may thereafter dispose of its rights in such
Future Right as it sees fit in its sole discretion without accounting to
Licensee, except as otherwise set forth in Section 2.3(d). For the avoidance of
doubt, and notwithstanding anything to the contrary herein, the terms of this
Section 2.3(b) shall apply to all patents and patent applications that were or
are Future Patent Rights since the Effective Date of the Original License as so
indicated on Schedule A to the Seventh Amendment hereto; provided, that the
Diligence Period for the Future Patent Rights enumerated therein shall begin on
the Seventh Amendment Date and continue for a period of twenty-four (24) months
thereafter.

 



 2 

 

 

*Portions of this exhibit have been excluded because it both (i) is not material
and (ii) would be competitively harmful if publicly disclosed.

 

(c)    Exceptions. Notwithstanding any provision contained in Section
2.3(b) above, the Parties further agree as follows:

 

(i)     [***].

 

(ii)    With respect to any Future Right that is co-owned by CSMC and Licensee,
if CSMC elects to convert CSMC’s co-owned interest therein or terminate
Licensee’s right with respect to CSMC’s co-owned interest due to non-performance
of the Amended Performance Milestones, such election shall remain subject to the
provisions of Section 2.3(d), and nothing contained in this Agreement shall be
construed to impact or in any way affect Licensee’s rights with respect to its
own co-owned interest therein and CSMC shall have no rights with respect
thereto, except as set forth in Section 3 (Co-Owned Patent Rights) of the Fifth
Amendment to Exclusive License Agreement, dated June 20, 2018.

 

(iii)   CSMC hereby acknowledges and agrees that the Amended Performance
Milestones set forth in Section 2.3(b) above have been satisfied by Licensee
with respect to patent families corresponding to [***].

 

(d)   Option to Non-Exclusive Internal Research License. Upon written notice
from Licensee within six (6) months after the end of the applicable Diligence
Period, except as otherwise set forth in Section 2.3(c), CSMC shall grant to
Licensee a non-exclusive, non-transferable, limited license, for its internal
research use only, to any Future Right, the exclusive rights to which CSMC has
elected to terminate. In the absence of such notice within the aforesaid period,
Licensee shall have no further rights of any kind in or to such Future Right,
except as otherwise set forth in Section 2.3(c). The foregoing grant is made
expressly subject to the following:

 

(i)     All applicable laws and regulations, including, without limitation, the
requirements of federal law pertaining to the manufacture of products within the
United States; and

 

(ii)    All applicable rules of the Funding Agencies which have provided funding
to CSMC or to any of its employees (including Marbán) for the development of the
Future Rights.”

 

(e)    Schedule A (Patent Rights) to the Exosomes License Agreement (as such
Schedule A has been amended from time to time pursuant to the above-referenced
amendments) is hereby deleted in its entirety and replaced with Schedule A
hereto.

 



 3 

 

 

*Portions of this exhibit have been excluded because it both (i) is not material
and (ii) would be competitively harmful if publicly disclosed.

 

(f)     The parties acknowledge and agree that, as of the Seventh Amendment
Date, [***]. Licensee shall, within five (5) business days of the Seventh
Amendment Date, make all filings with the United States Patent and Trademark
Office and any foreign Patent Office(s) that may be necessary to add [***] as an
inventor therein and to add CSMC as a joint owner and assignee thereof. Within
five (5) business days after the filing required above, CSMC shall prepare and
the parties shall execute an Eighth Amendment to the Exosomes License Agreement
(the “Exosomes Eighth Amendment”) granting Licensee an exclusive license to
CSMC’s co-owned interest in the EV Patent Family with no monetary obligation
therefor, except for any royalty payments that may become due pursuant to the
Exosomes License Agreement. For the avoidance of doubt, the provisions of
Section 2.3(c)(ii) shall be applicable to the license of any co-owned rights in
the EV Patent Family. Upon written notice from CSMC at any time during the term
of the Exosomes License Agreement indicating that CSMC has identified a
potential sublicensee for the rights to the [***], Licensee shall agree to meet
with such potential sublicensee and consider terms of a proposed sublicense on
commercially reasonable terms, but shall be under no obligation to enter into a
sublicense with such potential sublicensee.

 

(g)    The parties acknowledge and agree that, as of the Seventh Amendment Date,
[***]. CSMC shall, within five (5) business days of the Seventh Amendment Date,
make all filings with the United States Patent and Trademark Office and any
foreign Patent Office(s) that may be necessary to add [***] as an inventor
therein and to add Licensee as a joint owner and assignee-applicant thereof. The
Exosomes Eighth Amendment shall grant Licensee an exclusive license to CSMC’s
co-owned interest in the [***] with no monetary obligation therefor, except for
any royalty payments that may become due pursuant to the Exosomes License
Agreement. For the avoidance of doubt, the provisions of
Section 2.3(c)(ii) shall be applicable to the license of any co-owned rights in
the [***].

 

3.           Fees and Costs. Notwithstanding any other provision contained in
the Exosomes License Agreement, in the event the Licensee’s rights to any Patent
Rights or Future Patent Rights become non-exclusive or are terminated, then the
following shall apply:

 

3.1          CSMC shall assume full responsibility for Prosecution (as defined
in Section 5.1 of the Exosomes License Agreement) relating to such Patent Rights
or Future Patent Rights in the Territory, including, but not limited to, payment
of all costs, fees and expenses related thereto. Section 5.1 and 5.3 of the
Exosomes License Agreement shall be deemed amended accordingly.

 

3.2          Licensee’s rights and obligations under Section 7 of the Exosomes
License Agreement with respect to such Patent Rights or Future Patent Rights
shall terminate. For the avoidance of doubt, CSMC shall thereafter have the
right to enforce such Patent Rights or Future Patent Rights as it sees fit in
its sole discretion, and at its sole expense, without notifying or accounting to
Licensee. Section 7 of the Exosomes License Agreement shall be deemed amended
accordingly.

 

4.           Other Provisions. This Exosomes Seventh Amendment is a revision to
the Exosomes License Agreement only, it is not a novation thereof. Except as
otherwise provided herein, the terms and conditions of the Exosomes License
Agreement shall remain in full force and effect.

 

5.           Further Assurances. Each of the parties hereto shall execute such
further documents and instruments and do all such further acts as may be
necessary or required in order to effectuate the intent and accomplish the
purposes of this Exosomes Seventh Amendment.

 

6.           Counterparts. This Seventh Amendment may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same instrument.

 

Signature Page Follows

 



 4 

 

 

*Portions of this exhibit have been excluded because it both (i) is not material
and (ii) would be competitively harmful if publicly disclosed.

 

IN WITNESS WHEREOF, the parties have executed this Seventh Amendment to
Exclusive License Agreement as of the day and year first above written.

 

 

Dated:  August 19 , 2020 CAPRICOR, INC.               By: /s/ Karen
Krasney, Esq.     Karen Krasney, Esq.     Executive Vice President,
General Counsel             Dated:  August 17, 2020 CEDARS-SINAI MEDICAL CENTER
              By: /s/ James D. Laur, JD     James D. Laur, JD     Vice
President, Intellectual Property               By: /s/ Edward M. Prunchunas    
Edward M. Prunchunas     Executive Vice President,
Finance & Chief Financial Officer

 



 5 

 

 

Schedule A

 

Patent Rights (Amended and Restated)

 

 

[***]

 



 

